Citation Nr: 1002873	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-01 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the thoracic spine, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  In this rating decision, the RO granted an 
increase to 10 percent for the thoracic spine disability.  
The Veteran's disagreement with the rating assigned led to 
this appeal.


REMAND

In November 2009, the Board sent the Veteran a clarification 
letter regarding whether he still wished to have a Board 
hearing.  The Veteran clarified that he wished to have a 
videoconference hearing.  As such, the case must be returned 
to afford the Veteran his requested BVA videoconference 
hearing in order to ensure due process.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should schedule the Veteran 
for a BVA videoconference hearing at the 
RO at the earliest available opportunity 
in conjunction with his pending appeal 
for entitlement to an increased rating 
for residuals of a fracture of he 
thoracic spine, currently evaluated as 10 
percent disabling.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


